SUMMARY ORDER

We assume the parties’ familiarity with the facts, procedural history, and issues on appeal. Pena-Castillo argues that the United States Sentencing Guidelines’s pri- or conviction sentencing enhancement for illegal reentry cases, U.S.S.G. § 2L1.2(b)(1)(A)(ii), is unreasonable on its face. As such, he claims that it was an abuse of discretion for the district court to sentence him, in part, on the basis of this enhancement.
We note, first, that Pena-Castillo does not appear to have fully raised this point in the district court, an omission that would limit our review to plain error. See United States v. Bonilla, 618 F.3d 102, 111 (2d Cir.2010). Pena-Castillo’s claim fails under any standard of review, however, because we have already decided that a district court’s application of U.S.S.G. § 2L1.2(b) (A) (ii) is not by itself grounds for reversal. See United States v. Perez-Frias, 636 F.3d 39, 43-44 (2d Cir.2011); see also Bonilla, 618 F.3d at 105, 111.
Accordingly, the judgment of the district court is AFFIRMED.